Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (the “Agreement”) is made and entered into this
10th day of March, 2011, by and between CASABLANCA MINING LTD., a Nevada
corporation (“CASABLANCA”), and Angelique de Maison (“Purchaser”).  CASABLANCA
and Purchaser shall be individually referred to herein as a “Party” and
collectively as the “Parties”.
 
NOW, THEREFORE, in consideration of the premises, and of the promises, covenants
and conditions contained herein, the Parties intending to be legally bound,
hereby agree as follows:
 
ARTICLE 1
PURCHASE OF SHARES
 
1.1 CASABLANCA hereby agrees to issue and sell to Purchaser, and Purchaser
hereby agrees to purchase from CASABLANCA, up to 1,000,000 shares of
CASABLANCA’s Common Stock, $.001 par value (the “CASABLANCA Shares”), at a
purchase price of $1.00 per share (the “Purchase Price”), as follows:
 
(a) Concurrent with the execution and delivery of this Agreement, CASABLANCA
shall issue and sell to Purchaser, and Purchaser shall acquire from CASABLANCA,
315,000 CASABLANCA Shares.  CASABLANCA acknowledges receipt of the Purchase
Price for such CASABLANCA Shares.
 
(b) At any time after the execution and delivery of this Agreement, upon two
business days written notice from CASABLANCA to Purchaser, CASABLANCA shall
issue and sell to Purchaser, and Purchaser shall acquire from CASABLANCA, in one
or more installments, the amount of CASABLANCA Shares requested by CASABLANCA in
its notice; provided that (i) the aggregate amount of installments completed
pursuant to this Agreement shall in no event exceed the aggregate amount set
forth in the preceding sentence, and (ii) either party may terminate its
obligations with respect to this Agreement with respect to any amount of
CASABLANCA Shares not purchased on or prior to June 30, 2011.
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
 
2.1 Representations by Purchaser.  Purchaser hereby represents, warrants,
covenants and acknowledges that:
 
(a) Purchaser has the authority to enter into this Agreement and when this
Agreement is executed and delivered, it shall constitute a legal, valid and
binding obligation, enforceable against Purchaser in accordance with its terms.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) The execution and delivery of this Agreement and the performance of the
obligations imposed hereunder will not conflict with, or result in a breach by
Purchaser of any material agreement or instrument to which she is a party, or by
which she or any of her properties or assets are bound, or result in a violation
of any order, decree, or judgment of any court or governmental agency having
jurisdiction over her or her properties, will not conflict with, constitute a
default under, or result in the breach of, any contract, agreement, or other
instrument to which she is a party or is otherwise bound and no consent,
authorization or order of, or filing or registration with, any court,
governmental, or regulatory authority is required in connection with the
execution and delivery of this Agreement and any related agreements or the
performance by her of her obligations hereunder.
 
(c) Purchaser understands and acknowledges that (i) the CASABLANCA Shares being
offered and sold to her hereunder are being offered and sold without
registration under the Securities Act of 1933, as amended (the “Securities Act”)
in a private placement that is exempt from the registration provisions of the
Securities Act under Section 4(2) of the Securities Act and Regulation D; (ii)
Purchaser is an “accredited investor” within the meaning of Regulation D under
the Securities Act and (iii) the availability of such exemption depends in part
on, and that CASABLANCA will rely upon the accuracy and truthfulness of, the
foregoing representations and Purchaser hereby consents to such reliance.
 
(d) Purchaser is acquiring the CASABLANCA Shares for her own account for
investment purposes only and not with a view to or for distributing or reselling
such CASABLANCA Shares, or any part thereof or interest therein, without
prejudice, however, to such Purchaser’s right, subject to the provisions of this
Agreement, at all times to sell or otherwise dispose of all or any part of such
CASABLANCA Shares in compliance with applicable United States securities laws.
 
(e) Purchaser, either alone or together with her representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of an investment in the
CASABLANCA Shares, and has so evaluated the merits and risks of such investment;
Purchaser understands that an investment in the CASABLANCA Shares involves a
“high degree” of risk.
 
(f) Purchaser is able to bear the economic risk of an investment in the
CASABLANCA Shares and, at the present time, is able to afford a complete loss of
such investment.
 
(g) Purchaser acknowledges that she has been afforded (i) the opportunity to ask
such questions as she has deemed necessary of, and to receive answers from,
representatives of CASABLANCA concerning the terms and conditions of the
CASABLANCA Shares and the merits and risks of investing in the CASABLANCA
Shares; (ii) access to information about CASABLANCA and CASABLANCA’s financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate her investment in the CASABLANCA Shares; and
(iii) the opportunity to obtain such additional information which CASABLANCA
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the investment
and to verify the accuracy and completeness of the information that he, it or it
has received about CASABLANCA.
 
 
2

--------------------------------------------------------------------------------

 
 
(h) Purchaser acknowledges that all of the certificates for the CASABLANCA
Shares will bear legends restricting their transfer, sale, conveyance or
hypothecation, unless such CASABLANCA Shares are either registered under the
provisions of the Securities Act and under applicable state securities laws or
such registration is not required as a result of applicable exemptions
therefrom.
 
(i) Purchaser acknowledges and agrees that CASABLANCA may place stop transfer
orders with its transfer agent with respect to the CASABLANCA Shares.
 
2.2 Representations by CASABLANCA. CASABLANCA hereby represents, warrants,
covenants and acknowledges that as of the date hereof:
 
(a) CASABLANCA is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada and has the legal capacity and
all necessary corporate authority to carry on its business, to own its
properties and assets, and to enter into and perform this Agreement and to
consummate the transactions contemplated hereby.
 
(b) This Agreement has been duly authorized, executed and delivered by
CASABLANCA and constitutes a legal, valid and binding obligation of CASABLANCA,
enforceable against CASABLANCA in accordance with its terms.
 
(c) The execution and delivery of this Agreement and the performance of the
obligations imposed hereunder will not conflict with, constitute a default under
or result in a breach by CASABLANCA of, any of the terms or provisions of, or
constitute a default under the certificate of incorporation or bylaws of
CASABLANCA, or any material agreement or instrument to which CASABLANCA is a
party, or by which it or any of its properties or assets are bound, or result in
a violation of any order, decree, or judgment of any court or governmental
agency having jurisdiction over CASABLANCA or CASABLANCA’s properties, and no
consent, authorization or order of, or filing or registration with, any court,
governmental, or regulatory authority is required in connection with the
execution and delivery of this Agreement and any related agreements or the
performance by CASABLANCA of its obligations hereunder.
 
(d) The CASABLANCA Shares will, when issued in accordance with the terms hereof,
be duly authorized, validly issued, fully paid, and non-assessable.
 
ARTICLE 3
NOTICES
 
All notices, demands or other communications given hereunder shall be in writing
and shall be deemed to have been duly given when sent if sent by fax or e-mail,
or the date received if sent by overnight courier, and if mailed shall be deemed
to have been given on the first business day after mailing by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:
 
To Purchaser:
Angelique de Maison
1005 S. Center Street
Redlands, CA 92373
Telephone:  (310) 595-6900
Fax:  (909) 798-0886
Email:  angelique@wealthmakers.com
 
To CASABLANCA:
CASABLANCA MINING LTD.
9880 N. Magnolia Ave., #176
Santee, CA, USA 92071
Attn:  Trisha Malone, CEO
Telephone:  (619) 717-8047
Facsimile:  (619) 568-3148
Email: trish@casablancamining.com



 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 4
MISCELLANEOUS
 
4.1 Additional Undertakings. Each of the Parties agrees to take such actions as
are reasonably necessary to carry out the intentions of the parties under this
Agreement, including but not limited to the prompt execution and delivery of any
documents reasonably necessary to carry out and perform the terms or intention
of this Agreement.
 
4.2 Costs and Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the Party
incurring such costs or expenses, unless otherwise agreed.
 
4.3 Governing Law; Venue; Choice of Language. This Agreement shall be governed
by and construed in accordance with the laws of the State of Nevada, USA,
without regard to conflicts of laws of principles, and each Party hereby agrees
that all performances due and transactions undertaken pursuant to this Agreement
shall be deemed to be due or have occurred in California, and the exclusive
venue and place of jurisdiction for any litigation arising from or related to
this Agreement shall be the state or federal courts located in Orange County,
State of California, USA.
 
4.4 Headings.  The headings used in this Agreement are for convenience only, do
not form a part of this Agreement, and shall not affect in any way the meaning
or interpretation of this Agreement.
 
4.5 Counterparts.  This Agreement may be executed in one or more counterparts
which when taken together shall constitute one agreement. In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “pdf” signature
page were an original thereof.
 
4.6 Enforcement of Agreement. This Agreement is intended for the benefit of the
Parties hereto and is not for the benefit of, nor may any provisions hereof be
enforced by any other person, firm or entity.
 
 
4

--------------------------------------------------------------------------------

 
 
4.7 Modification and Amendments. This Agreement may be amended, modified and
supplemented in writing only by the mutual consent of the Parties hereto.
 
4.8 Successors and Assigns. This Agreement and all of the provisions hereof
shall be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns, but neither this Agreement nor any
of the rights, interests or obligations hereunder shall be assigned by any of
the Parties hereto without the prior written consent of the other parties, and
any attempts to do so without the consent of the other Parties shall be void and
of no effect.
 
4.9 Attorneys Fees and Costs. In the event any Party breaches the terms of this
Agreement, the non-breaching Parties shall be entitled to the recovery of their
reasonable attorney’s fees and other professional costs and fees incurred in
enforcing their rights hereunder.
 
4.10 Entire Agreement. This writing constitutes the entire agreement and
understanding between the Parties hereto with respect to the subject matter
contained herein. No Party is relying on any representation or statement not
contained in this writing. This Agreement supersedes and cancels any prior
agreements relating to the subject matter contained herein.
 
4.11 Severability.  Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be or become prohibited or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
 
(signature page follows)
 
 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement as of the date first written above.
 

  CASABLANCA MINING LTD.         By:
/s/ Trisha Malone  
  Name:
Trisha Malone
  Title:
Chief Financial Officer
         PURCHASER:         /s/ Angelique de Maison        Angelique de Maison  
     

 
 
6

--------------------------------------------------------------------------------

 


